Matter of DeWolf v Syrett (2021 NY Slip Op 00694)





Matter of DeWolf v Syrett


2021 NY Slip Op 00694


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ.


178 CA 20-00655

[*1]IN THE MATTER OF ANDREW W. DEWOLF, PETITIONER-APPELLANT,
vJAMIE SYRETT, WAYNE COUNTY ALS MEDICAL DIRECTOR, JAMES LEE, WAYNE COUNTY ALS DIRECTOR, AND WAYNE COUNTY, RESPONDENTS-RESPONDENTS. 


ANDREW W. DEWOLF, PETITIONER-APPELLANT PRO SE. 
HANCOCK ESTABROOK, LLP, SYRACUSE (JAMES P. YOUNGS OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment (denominated order) of the Supreme Court, Wayne County (Richard M. Healy, A.J.), entered March 24, 2020 in a CPLR article 78 proceeding. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court